Case 7:20-mj-02252-JCM Document 10 Filed 08/10/20 Page 1 of 1

BRACEWELL

August 10, 2020

VIA ECF

Magistrate Judge Judith C. McCarthy

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, NY 10601-4150

Re: In re Extradition of Hyuk Kee Yoo, No. 20 Mag, 2252
Dear Judge McCarthy:

With the government’s consent, I write to seek additional time in the above-
captioned extradition case. At present, the schedule calls for our motion to dismiss to be submitted
on August 17; the government to submit its response on September 4; and our reply is due on
September 14. The proposed modification would move those dates to September 21, October 13,
and October 26, respectively. The additional time will allow us to translate certain documents into
Korean and to engage Korean counsel, and should allow both sides to sharpen the issues for the
Court.

Respectfully submitted,

/s/ Paul Shechtman

 

SO ORDERED:
Application granted. Defendant's motion to dismiss is Paul Shechtman
due September 21, 2020; the Goverment's response is
due October 13, 2020; and the Defendant's reply, if
any, is due October 26, 2020.

Nua} CM Cavlgn 8-10-2020

 

 

JUDITH C. McCARTHY °
United States Magistrate Judge

 

 

Paul Shechtman T: +1.212.508.6107 F: +1.800.404.3970
Partner 1251 Avenue of the Americas, 49th Floor, New York, New York 10020-1100
paul.shechtman@bracewell.com bracewell.com

AUSTIN CONNECTICUT DALLAS DUBAI HOUSTON LONDON NEW YORK SAN ANTONIO SEATTLE WASHINGTON, DC
